Citation Nr: 0708664	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart 
condition/murmur (claimed as ventricular arrhythmias).

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertensive 
vascular disease.

3.   Whether new and material evidence has been presented to 
reopen a claim for service connection for cervical muscle 
spasm, to include limitation of motion of the cervical spine.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a condition of the 
digestive system.

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for bronchial 
condition.

REPRESENTATION

Veteran represented by: Military Order of the Purple Heart of 
the U.S.A.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August 1979 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board notes that the veteran has submitted information 
for which a supplemental statement of the case (SSOC) has not 
been issued.  Pursuant to 38 C.F.R. § 20.1304(c), any 
evidence which is accepted first at the Board must be 
initially reviewed by the agency of original jurisdiction 
unless this procedural right is waived by the veteran or his 
representative.  However, no remand is required in this claim 
as the evidence submitted was previously of record and does 
not require additional review by the RO.  

The issue of service connection for a bronchial condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In an August 1998  rating decision, the RO denied service 
connection for a heart condition/murmur (claimed as 
ventricular arrhythmias).  The RO notified the veteran of 
this decision and of his procedural and appellate rights in a 
September 1998 letter.  The veteran did not appeal and that 
decision became final.  

2.  Evidence presented since the August 1998 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a heart condition/murmur (claimed 
as ventricular arrhythmias). 
 
3. In an August 1998 rating decision, the RO denied the 
veteran's claim for service connection for hypertensive 
vascular disease.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in a 
September 1998 letter, but the veteran did not appeal and 
that decision became final.  

4.  Evidence presented since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for hypertensive vascular 
disease. 

5. In an August 1998 rating decision, the RO denied the 
veteran's claim for service connection for cervical muscle 
spasm, to include limitation of motion of the cervical spine.  
The RO notified the veteran of this decision and of his 
procedural and appellate rights in a September 1998 letter, 
but the veteran did not appeal and that decision became 
final.  

6.  Evidence presented since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cervical muscle spasm, to 
include limitation of motion of the cervical spine.

7. In an August 1998 rating decision, the RO denied the 
veteran's claims for service connection for a spleenectomy 
and GI tract, stomach, chest and colon conditions.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in a September 1998 letter, but the 
veteran did not appeal and that decision became final.  

8.  Evidence presented since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a condition of the digestive 
system.

9. There is no credible evidence of in-service sexual or 
physical assault. 

10.  A heart condition/murmur, to include ventricular 
arrhythmias, was not manifest during service and the evidence 
shows that the current condition arose after a June 1981 
motorcycle accident. 


CONCLUSIONS OF LAW

1. The August 1998 rating decision denying service connection 
for a heart condition/murmur (claimed as ventricular 
arrhythmias) is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2. Evidence received since the August 1998 rating decision is 
new and material and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

3. The August 1998 rating decision denying service connection 
for hypertensive vascular disease is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

4. Evidence received since the August 1998 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

5. The August 1998  rating decision denying service 
connection for cervical muscle spasm, to include limitation 
of motion of the cervical spine, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

6. Evidence received since the August 1998 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

7. The August 1998  rating decision denying service 
connection for a spleenectomy and GI tract, stomach, chest 
and colon conditions is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

8. Evidence received since the August 1998 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

9. PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2006).

10. A heart condition/murmur (claimed as ventricular 
arrhythmias) was not incurred in or aggravated by active 
service.  38 U.S.C.A. 1101, 1131, 5102, 5103, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice of the Veterans Claims 
and Assistance Act (VCAA), consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO provided the veteran notice letters in December 2002 
and March 2003 which informed him of the information and 
evidence not of record necessary to substantiate his claims, 
that he could provide evidence or location of such, and 
requested that he provide any evidence in his possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claims 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, however he was not provided notice of 
the type of evidence necessary establish a disability rating 
or effective date.  Regardless, the Board has concluded that 
the preponderance of the evidence is against the claims for 
new and material evidence and service connection, so any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, in the December 2002 and March 2003 letters the 
veteran was notified as to the evidence and information 
required to reopen his claims and establish service 
connection.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA and private treatment 
records of file.  There is not a VA examination of record.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  However, an examination is not necessary if no 
new and material evidence is received.  38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  In the present 
claim, the veteran has not submitted new and material 
evidence, thus a VA examination on those issues is not 
warranted.  Additionally, the veteran has not submitted any 
evidence that a heart murmur, arrhythmia, cardiac condition, 
or PTSD started in service or that any of these conditions 
may be associated with service.  Thus, a VA examination is 
not warranted for the issues of service connection for a 
heart condition/murmur (claimed as ventricular arrhythmias) 
or PTSD.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

New and Material

The veteran seeks to reopen claims for service connection for 
ventricular arrhythmia, hypertensive vascular disease, 
limitation of motion of the cervical spine, and a condition 
of the digestive system.  These conditions were previously 
denied in an August 19898 rating decision.  The RO denied 
service connection for these conditions as there as no 
evidence of record showing these conditions in-service, the 
veteran's separation examination was normal, and there was no 
current evidence of an arrhythmia.  The RO notified the 
veteran of this decision in September 1998, the veteran did 
not file a notice of disagreement.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in November 2002, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Heart condition/Murmur (claimed as Ventricular Arrhythmias)

The veteran seeks to reopen a claim for service connection 
for a heart condition/murmur (claimed as ventricular 
arrhythmias).  The RO denied the veteran's service connection 
claim in an August 1998 rating decision. 

Evidence before the RO prior to the August 1998 rating 
decision included service medical records, including the 
veteran's entrance examination.  An April 1980 record shows 
that the veteran complained of chest pain, records show that 
the veteran's chest was unremarkable and the throat showed 
some erythema.  At discharge, the veteran's heart and 
vascular system were normal.  

A July 1981 private treatment record showed a heart murmur.  
The record shows that the veteran was in his usual state of 
good health until June 1981 when he was involved in a 
motorcycle accident.  

March 1982 Naval records indicate that the veteran was 
discharged from active duty on April 1, 1981, but his ship 
was deployed to Acapulco so he was not in receipt of his 
final discharge papers or his orders to report to his reserve 
center until the end of April.  Records reflect that on June 
27, 1981, the veteran had a motorcycle accident and sustained 
a traumatic left hemidiaphragm and splenic laceration.  A 
Medical Board found that the veteran was unfit for active 
duty in the U.S. Naval Reserve Service due to a brachial 
plexus nerve injury, complete transaction of the thoracic 
aorta and brachial plexus.  

In a July 1994 letter, private physician Dr. Kiang stated 
that the veteran sustained facial, scalp injuries, and a 
cerebral concussion in a motorcycle accident which left him 
significantly affected mentally and physically.   

In an April 1995 letter, private physician Dr. Schreiber 
stated that the veteran was in a motorcycle accident in 1981 
and had a ruptured aorta, multiple internal injuries, a 
ruptured spleen, torn diaphragm, and underwent open heart 
surgery with incision under the left breast and underneath 
the left axilla.  

A November 1995 treadmill showed no arrhythmias. 

Evidence received subsequent to the August 1998 rating 
decision included a 1998 VA treatment record showing a 
history of aortic valve replacement.  Additionally, an 
electrocardiogram report showed a history of atypical chest 
pain, but that the electrocardiogram demonstrated no 
abnormalities.  Notes indicated no supraventricular 
arrhythmias, the presence of occasional episodes of 
ventricular etopic beats which developed with exercise, and 
that the ventricular arrhythmia was of uniform morphology.  
The conclusions were that the exercise test was negative for 
exercise induced ischemia, exercise tolerance was primarily 
limited by fatigue, exercise tolerance was normal, and 
exercise capacity was consistent with a low one year cardiac 
mortality.  There was no cardiovascular disease noted.  
Another report shows the presence of premature 
supraventricular ectopic beats and multifocal premature 
ventricular ectopic beats.  The veteran also resubmitted the 
evidence which was of record prior to the August 1998 rating 
decision.

In the present claim the veteran has submitted a September 
1998 VA treatment record showing a ventricular arrhythmia.  
This evidence is new and material as it relates to an 
unestablished fact necessary to substantiate the claim - 
namely, that the veteran currently has arrhythmia.  Thus, the 
Board finds that this evidence raises a reasonable 
possibility of substantiating the claim and the claim is 
reopened.  The issue of service connection for a heart 
murmur/condition, to include a ventricular arrhythmia, is 
discussed below.

Hypertensive Vascular Disease

The veteran seeks to reopen the claim of service connection 
for hypertensive vascular disease.  The RO denied the 
veteran's claim for service connection for hypertensive 
vascular disease in an August 1998 rating decision.

Evidence before the RO prior to the August 1998 rating 
decision included service medical records, including the 
veteran's entrance examination.  Upon discharge, the 
veteran's blood pressure was 120/62.

A July 1981 private treatment record showed high blood 
pressure and a heart murmur.  The record shows that the 
veteran was in his usual state of good health until June 1981 
when he was involved in a motorcycle accident.  The records 
specifically stated that the veteran had surgery for 
conditions related to the accident and that during his post 
operative course he developed hypertension. 

March 1982 Naval records indicate that the veteran was 
discharged from active duty on April 1, 1981, but his ship 
was deployed to Acapulco so he was not in receipt of his 
final discharge papers or his orders to report to his reserve 
center until the end of April.  Records reflect that on June 
27, 1981, the veteran had a motorcycle accident and sustained 
a traumatic left hemidiaphragm and splenic laceration.  A 
Medical Board found that the veteran was unfit for active 
duty in the U.S. Naval Reserve Service due to a brachial 
plexus nerve injury, complete transaction of the thoracic 
aorta and brachial plexus.  

A November 1995 exercise tolerance testing report shows a 
history of hypertension.  A 1996 VA treatment records onward 
show hypertension.

Evidence submitted after the August 1998 rating decision 
include VA treatment records showing hypertension.  The 
veteran also resubmitted the evidence which was of record 
prior to the August 1998 rating decision.

In the present claim, the submitted VA treatment records are 
not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim - 
namely, that the veteran's hypertension is related to 
service.  Such an issue turns on medical evidence.  38 C.F.R. 
§§ 3.303 and 3.304.  In the present claim, there is no 
evidence that hypertension is related to service; rather the 
evidence shows that hypertension began after the veteran's 
surgery in 1981 due to a motorcycle accident.  There is no 
medical evidence showing hypertension in-service or a medical 
opinion relating hypertension to service.  Thus, as the new 
evidence is cumulative and redundant of the evidence of 
record at the time of the August 1998 rating decision and 
does not raise a reasonable possibility of substantiating the 
claim, the claim to reopen the claim of service connection 
for hypertensive vascular disease is denied.  38 C.F.R. 
§ 3.156(a).  

Though the issue of service connection for hypertensive 
vascular disease is not before the Board, the Board notes 
that the veteran developed hypertension within one year of 
his discharge and that generally, service connection for 
hypertension may be established based on a legal 
'presumption' by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  
However, in the present claim no legal presumption is 
applicable because this presumption is inapplicable to the 
veteran's service in the Naval reserves.  Biggens v. 
Derwinski, 1 Vet. App. 474, 478 (1991). 

The Board notes that the veteran believes that his 
hypertensive vascular disease is related to service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not provide any basis for a 
relationship of the hypertension to service nor is there any 
medical evidence of hypertension in-service.  

In summary, there is no new and material evidence and the 
claim is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Limitation of Motion of the Cervical Spine, to include a Back 
Condition

The veteran seeks to reopen his claim for limitation of 
motion of the cervical spine, to include a back condition.  
The RO previously denied service connection for this 
disability in an August 1998 rating decision.  

Evidence before the RO prior to the August 1998 rating 
decision included service medical records, including the 
veteran's entrance examination.  At discharge, the veteran's 
spine was normal.  

An August 1987 private treatment record showed muscle spasm. 

In a July 1994 letter, private physician Dr. Kiang states 
that he has treated the veteran since his motorcycle accident 
where he sustained scalp injuries and a cerebral concussion 
which left him significantly affected mentally and 
physically.   

In an April 1995 letter, private physician Dr. Schreiber 
stated that the veteran was in a motorcycle accident in 1981 
and had a ruptured aorta, multiple internal injuries, a 
ruptured spleen, torn diaphragm, and underwent open heart 
surgery with incision under the left breast and underneath 
the left axilla.  In August 1993, Dr. Schreiber stated that 
the veteran was riding a motorcycle and was struck by an 
unknown object and sustained a concussion.  

Evidence submitted since the August 1998 rating decision 
includes an August 1997 cervical spine x-ray showing minimal 
degenerative disc disease at C3-C4 and absence of the 
posterior arch of the C1, probably a congenital anomaly and a 
1999 private treatment record shows chronic neck pains.  
Additionally, an April 2002 x-ray of the cervical spine 
showing incomplete posterior arch of C1 vertebral body, 
possible articulation with the C2 spinous process, but 
otherwise minimal mild early spondylitic changes at the C3-4 
and C6-7 disc spaces in the cervical spine.  A January 2006 
VA treatment record for muscle spasms.  

The veteran also submitted a November 2005 statement claming 
that when he was swimming into shore in-service, he was 
pounded by the surf into a coral reef sustaining head, neck, 
shoulder, and back injuries and abrasions.  

Finally, the veteran resubmitted the evidence which was of 
record prior to the August 1998 rating decision.

In the present claim, the submitted VA treatment records are 
not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim - 
namely, that the veteran's limitation of motion or back 
injury is related to service.  Such an issue turns on medical 
evidence.  38 C.F.R. §§ 3.303 and 3.304.  In the present 
claim, the medical evidence submitted shows information known 
prior to the August 1998 rating decision, that the veteran 
had muscle spasms or a back condition.  However, there is no 
evidence of record showing that the current degenerative disc 
disease, any other back condition, or muscle spasms are 
related to service.  Thus, as the evidence submitted is 
cumulative and redundant of the evidence of record at the 
time of the August 1998 rating decision and does not raise a 
reasonable possibility of substantiating the claim, the 
veteran's claim to reopen his service connection claim is 
denied.  38 C.F.R. § 3.156(a).  

The Board notes that the veteran believes that his limitation 
of motion of the cervical spine, to include muscle spasms, is 
related to service.  This determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not provide any basis for a relationship of the current 
condition to service nor is there any medical evidence of 
this condition in- service.  

In summary, there is no new and material evidence and the 
claim is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.
 
Condition of Digestive System

The veteran seeks to reopen his claim for service connection 
for a condition of the digestive system.  The RO previously 
denied the veteran's claims for service connection for a 
spleenectomy and GI tract, stomach, chest and colon 
conditions in an August 1998 rating decision.
 
Evidence before the RO prior to the August 1998 rating 
decision included service medical records, including the 
veteran's entrance examination.  At discharge, the veteran's 
genitor-urinary system was normal.  

After service, a June 1981 private record showed that the 
veteran had a exploratory thoracotomy, left, and exploratory 
laparotomy repair of the traumatic diaphragmatic hernia and 
repair as a result of a June 1981 motorcycle accident.  The 
pre-operative diagnosis was traumatic rupture of the 
diaphragm with possible injury to the spleen and the GI 
tract.   

March 1982 Naval records indicate that the veteran was 
discharged from active duty on April 1, 1981, but his ship 
was deployed to Acapulco so he was not in receipt of his 
final discharge papers or his orders to report to his reserve 
center until the end of April.  Records reflect that on June 
27, 1981, the veteran had a motorcycle accident and sustained 
a traumatic left hemidiaphragm and splenic laceration.  A 
Medical Board found that the veteran was unfit for active 
duty in the U.S. Naval Reserve Service due to a brachial 
plexus nerve injury, complete transaction of the thoracic 
aorta and brachial plexus.  

In a July 1994 letter, private physician Dr. Kiang states 
that he has treated the veteran since his motorcycle accident 
where he sustained facial and scalp injuries and a cerebral 
concussion which left him significantly affected mentally and 
physically.   

In an April 1995 letter, private physician Dr. Schreiber 
stated that the veteran was in a motorcycle accident in 1981 
and had a ruptured aorta, multiple internal injuries, a 
ruptured spleen, torn diaphragm, underwent open heart surgery 
with incision under the left breast and underneath the left 
axilla, and then a big abdominal incision down the middle.  
The veteran also had his gallbladder removed.  

There is no new evidence submitted after the August 1998 
rating decision related to a digestion condition.  All 
submitted evidence is identical to the evidence submitted 
prior to the August 1998 rating decision.   

 In the present claim the, there is no new and material 
evidence submitted to reopen the veteran's claim of service 
connection for a digestive condition as the veteran has not 
submitted any evidence related to this condition since the 
August 1998 rating decision.  The only evidence of record 
related to the issue shows a traumatic rupture of the 
diaphragm with possible injury to the spleen and the GI tract 
after the June 1981 motorcycle accident -- evidence which was 
submitted prior to the August 1998 rating decision.  
Therefore, as there is no evidence relating any digestive 
condition to service or evidence of any current digestive 
conditions, the evidence submitted is cumulative and 
redundant of the evidence of record at the time of the August 
1998 rating decision and does not raise a reasonable 
possibility of substantiating the claim.  Thus, the claim to 
reopen the veteran's service connection claim is denied.  
38 C.F.R. § 3.156(a).  

The Board notes that the veteran believes that his digestive 
condition is related to service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not provide any basis for a diagnosis 
of a current digestive condition or medical evidence showing 
a digestive condition in-service.  

In summary, there is no new and material evidence and the 
claim is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.
 
Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) and a heart condition/murmur (claimed 
as a ventricular arrhythmia). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.          38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).
  
The term 'active military, naval, or air service' includes 
active duty, and 'any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.' 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991). Active duty 
for training is defined, in part, as 'full-time duty in the 
Armed Forces performed by Reserves for training purposes.' 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2006).  

The Board notes that only 'veterans' are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131. To establish 
status as 'veteran' based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated during the 
line of duty during that period. 38 U.S.C.A. §§ 101(2), (24); 
38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995). If the claimant does not qualify as a 
'veteran' with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim. See Paulson v. Brown, 7 Vet. App. 466, 470- 
71 (1995). The United States Court of Appeals for Veterans 
Claims (Court) has interpreted the provisions of 38 U.S.C.A. 
§ 101(24) as meaning that active duty for training will not 
be considered 'active military, naval or air service' unless 
the claimant has previously established service connection 
for a disability incurred in such service. Mercado-Martinez 
v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 
at 469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Post-Traumatic Stress Disorder (PTSD) 

The veteran seeks service connection for a post-traumatic 
stress disorder (PTSD) due to in-service physical and sexual 
assault.  The veteran reports that he was sexually assaulted 
aboard the USS Kilauea.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).
 
The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

The veteran does not assert, and his service records do not 
show, that he participated in combat.  The Board therefore 
finds that the veteran did not participate in combat.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching 
this determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000). 

Rather, the veteran asserts that he has PTSD as a result of 
physical and sexual assault.  In Patton v. West, 12 Vet. App. 
272 (1999), the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.  (citing VA 
Adjudication Procedure Manual M21-1 (M21-1) (now M21-1MR).  
The Court has also held that these provisions of the VA 
Adjudication Procedure Manual, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. at 128. 
 
The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

Service records do not reflect any personal assault.  
Additionally, there is no indication of unusual behavioral 
changes.  An October 1980 personnel report indicates that the 
veteran avoids work and requires close supervision.   

In a July 1994 letter, private physician Dr. Kiang stated 
that the veteran sustained facial and scalp injuries and a 
cerebral concussion which left him significantly affected 
mentally and physically in a motorcycle accident.   

In an April 1995 letter, private physician Dr. Schreiber 
stated that the veteran was in a motorcycle accident in 1981 
and had a ruptured aorta, multiple internal injuries, a 
ruptured spleen, torn diaphragm, and underwent open heart 
surgery with incision under the left breast and underneath 
the left axilla.  In August 1993, Dr. Schreiber stated that 
the veteran was riding a motorcycle and was struck by an 
unknown object and sustained a concussion.  

In a February 1996 letter, the veteran's brother indicated 
that the veteran had an accident in 1993 which left him 
mentally disabled for life.

1996 private treatment records show a diagnosis and treatment 
for depression.  1999 VA treatment records forward show a 
diagnosis of a mood disorder secondary to head trauma and 
organic anxiety.  2004 VA treatment records show treatment 
for PTSD. 

The Board initially notes that the veteran has not asserted 
that he ever filed a written complaint or police report or 
that any other written records exist of his complaints. It 
therefore appears that official corroboration is not feasible 
and that the claimed stressor cannot be documented. 
Therefore, referral to the U.S. Army and Joint Services 
Records Research Center (JSRRC) is not warranted.  See M21-
1MR, Part IV.ii.1.D.15.a.

In summary, the service personnel and service medical records 
do not mention treatment for an assault, nor do they contain 
any indication that the veteran was the victim of an assault.  
There is no other contemporaneously dated evidence to show 
that the claimed stressor occurred.  As there is no 
contemporaneous evidence to show the claimed assault, the 
Board therefore finds that the evidence is insufficient to 
show that the claimed stressor occurred.  See M21-1MR, Part 
III.iv.4.H.29.e; and Part IV.ii.1.D.17.b.

Additionally, the Board finds the veteran's statements as to 
any sexual or physical assault in-service not credible.  The 
judiciary has considered the question of what is credible and 
how credibility can be refuted.  See, e.g., Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing 
Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) 
(credible testimony is that which is plausible or capable of 
being believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 
891, 895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' 'inconsistent affidavits' and 
'expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago').  In 
determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  In the present 
claim, the veteran has only submitted statements from 2002 
onwards claiming that he was sexually and physically abuse 
while in-service; however, all prior medical evidence and 
statements from the veteran's brother indicate that any 
mental disabilities are related to the June 1981 motorcycle 
accident and a 1993 accident.  The Board determines that the 
veteran's statements made in connection with his claim for 
monetary benefits from the government have little probative 
value when compared with previously recorded medical records 
indicating no physical or sexual abuse during active military 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  

Finally, the Board notes that the first post-service for 
treatment for PTSD as related to the claimed in-service 
attack is only in 2004.  However, the Board notes that the 
veteran has previous diagnoses of depression, anxiety, and 
mental disability in part due to his June 1981 motorcycle 
accident.  In this regard, the Board notes that the diagnosis 
in 2004 onwards of PTSD has not been confirmed to be in 
relationship to any incidence in-service.  

In summary, the majority of the evidence shows no 
contemporaneous evidence of an in-service stressor or 
evidence of behavioral changes after the claimed attack.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, including as due to an in-service physical or 
sexual assault.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  

Heart Condition/Murmur (claimed as a Ventricular Arrhythmia)

The veteran seeks service connection for a heart 
condition/murmur (claimed as ventricular arrhythmias).  As 
previously noted, the Board reopened the veteran's claim 
which was previously denied in an August 1998 rating 
decision.

Service medical records, including the veteran's entrance 
examination, are negative for any cardiac conditions.  An 
April 1980 record shows that the veteran complained of chest 
pain, records show that the veteran's chest was unremarkable 
and the throat showed some erythema.  At discharge, the 
veteran's heart and vascular system were normal.  

A July 1981 private treatment record showed a heart murmur.  
The record shows that the veteran was in his usual state of 
good health until June 1981 when he was involved in a 
motorcycle accident.  

March 1982 Naval records indicate that the veteran was 
discharged from active duty on April 1, 1981, but his ship 
was deployed to Acapulco so he was not in receipt of his 
final discharge papers or his orders to report to his reserve 
center until the end of April.  Records reflect that on June 
27, 1981, the veteran had a motorcycle accident and sustained 
a traumatic left hemidiaphragm and splenic laceration.  A 
Medical Board found that the veteran was unfit for active 
duty in the U.S. Naval Reserve Service due to a brachial 
plexus nerve injury, complete transaction of the thoracic 
aorta and brachial plexus.  

In a July 1994 letter, private physician Dr. Kiang stated the 
veteran sustained facial, scalp injuries, and a cerebral 
concussion from a motorcycle accident which left him 
significantly affected mentally and physically.   

In an April 1995 letter, private physician Dr. Schreiber 
stated that the veteran was in a motorcycle accident in 1981 
and had a ruptured aorta, multiple internal injuries, a 
ruptured spleen, torn diaphragm, and underwent open heart 
surgery with incision under the left breast and underneath 
the left axilla. 

A November 1995 treadmill showed no arrhythmias. 

A February 1996 letter from the veteran's brother states that 
the veteran was in an accident two months and twenty seven 
days after the veteran's discharge where he sustained 
multiple internal injuries and had surgeries, including heart 
surgery and an aorta graph.  

An 1998 VA treatment record showed a history of aortic valve 
replacement.  A September 1998 VA treatment record showed 
that the veteran's cardiac medications included calcium 
blockers and nitrates.  An electrocardiogram report showed a 
history of atypical chest pain, but that the 
electrocardiogram demonstrated no abnormalities.  Notes 
indicated no supraventricular arrhythmias, the presence of 
occasional episodes of ventricular etopic beats which 
developed with exercise, and that the ventricular arrhythmia 
was of uniform morphology.  The conclusions were that the 
exercise test was negative for exercise induced ischemia, 
exercise tolerance was primarily limited by fatigue, exercise 
tolerance was normal, and exercise capacity was consistent 
with a low one year cardiac mortality.  There was no 
cardiovascular disease noted.  Another report shows the 
presence of premature supraventricular ectopic beats and 
multifocal premature ventricular ectopic beats.

Initially, the Board notes that the veteran does not assert 
nor does the evidence show that the veteran's heart condition 
was due to combat.  Additionally, the evidence does not show 
that the veteran was in combat.  Thus, the provisions of 38 
U.S.C.A. § 1154 do not apply.  38 U.S.C.A. § 1154 (West 
2002).

A review of the evidence shows that there was no cardiac 
abnormality noted in-service; specifically, upon separation 
the veteran's heart, chest and lungs were normal.  Thus, as a 
heart condition, murmur, or ventricular arrhythmia was only 
noted after service, in 1981, the remaining question is 
whether the evidence establishes that this condition can be 
linked to service.  38 C.F.R. §§ 3.303(b).  The Board notes 
that under 38 C.F.R. § 3.303(b), this nexus requirement can 
be satisfied for a "chronic" condition when: (1) a chronic 
disease manifests itself in service and the veteran currently 
has the same condition; or (2) a disease manifests itself in 
service but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). 

A review of the evidence shows that there is no evidence of 
any cardiac condition, specifically a murmur or ventricular 
arrhythmia, until after the June 1981 motorcycle accident.  
In fact, the veteran has never claimed that the condition 
began in-service.  Rather, the medical and lay evidence shows 
that the condition began after the veteran's June 1981 
motorcycle accident.  In arriving to this conclusion, the 
Board finds the private medical records from July 1981 to be 
persuasive.  These records show a heart murmur and noted that 
the veteran was in his usual state of good health until June 
1981 when he was involved in a motorcycle accident.  
Additionally, all subsequent medical records indicate that 
the veteran had open heart surgery due to his June 1981 
motorcycle accident.  Finally, in a February 1996 statement, 
the veteran's brother stated that he had an aortic graft and 
heart surgery following the June 1981 motorcycle accident.  
Thus, there is no evidence that a cardiac condition began in-
service.  Rather, the evidence indicates that any cardiac 
condition began after the June 1981 motorcycle accident, 
which is considered an intercurrent injury. 

The Board notes that the veteran developed a heart murmur 
within one year of his discharge and that generally, service 
connection for cardiovascular renal diseases may be 
established based on a legal 'presumption' by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  However, in the present claim no 
legal presumption is applicable because the presumption is 
inapplicable for the veteran's service in the Naval reserves.  
Biggens v. Derwinski, 1 Vet. App. at 478. 

The Board notes the veteran's argument that he served 
honorably and deserves compensation for his injuries.  
However, service connection cannot be awarded for 
disabilities which did not arise from disease or injury 
incurred in or aggravated by active service.  In the present 
claim, the evidence shows that any cardiac conditions, to 
include a heart murmur or ventricular arrhythmia, occurred 
only after the veteran's June 1981 motorcycle accident.  
Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claim for service connection for a heart 
condition/murmur (claimed as ventricular arrhythmia).  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, it is not 
applicable.  38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d 
at 1361.   






ORDER

The application to reopen a claim for service connection for 
a heart condition/murmur (claimed as ventricular arrhythmias) 
is reopened. 

The application to reopen a claim for service connection for 
hypertensive vascular disease is not reopened. 

The application to reopen a claim for service connection for 
a cervical muscle spasm, to include limitation of motion of 
the cervical spine, is not reopened. 

The application to reopen a claim for service connection for 
a condition of the digestive system is not reopened. 

Service connection for PTSD is denied.

Service connection for a heart condition/murmur (claimed as 
ventricular arrhythmias) is denied. 


REMAND

In the present claim, the veteran applied for service 
connection for a bronchial condition in his November 2002 
claim.  However, the RO adjudicated this as a claim to reopen 
a claim for service connection for a brachial plexus nerve 
injury, and reported that the veteran claimed this as a 
bronchial condition.  There is no evidence in the veteran's 
November 2002 claim or in any subsequent communications that 
he was trying to reopen his previously denied claim.  
Specifically, his November 2002 claim asserts service 
connection for a bronchial condition, which is different than 
a brachial condition.  Therefore, a remand is required to 
adjudicate the claim of service connection for a bronchial 
condition.   

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

2. Adjudicate the claim for service 
connection for a bronchial condition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


